t c memo united_states tax_court michael c hollen d d s p c petitioner v commissioner of internal revenue respondent docket no 19618-08r filed date michael c hollen an officer for petitioner sarah s sandusky and matthew m johnson for respondent memorandum opinion laro judge petitioner seeks a declaratory_judgment under sec_7476 that its employee_stock_ownership_plan esop the michael c hollen d d s p c employee_stock_ownership_plan and its related employee_stock_ownership_trust esot are qualified under sec_401 and sec_501 respectively respondent determined that the esop and the esot did not qualify under sec_401 and sec_501 respectively for the plan_year ended date plan_year and for all plan years thereafter we sustain that determination background the parties filed a joint motion for leave to submit this case for decision under rule we granted their motion and decide this case on the basis of the pleadings and the stipulated administrative record see rule a we incorporate the stipulated record herein petitioner is a professional_corporation that reports its income and expenses on the basis of the calendar_year it employs its principal_shareholder michael c hollen dr hollen as a dentist and as a corporate officer its principal_place_of_business was in iowa when the petition was filed petitioner began sponsoring the esop on date the esop’s administrator is dr hollen he also is the esot’s trustee the esop’s plan_year initially ended on october but 1unless otherwise noted section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure 2the earliest plan document in the record is from date the record is unclear whether the plan applied for or received a favorable determination_letter from the internal_revenue_service at inception was changed in to end on december as of its plan_year ended date the esop had participants and or beneficiaries the esot’s primary asset was stock in petitioner on october and the esot borrowed a total of dollar_figure and used those proceeds to purchase a total of big_number shares of petitioner’s stock during the esop’s plan_year ended date plan_year petitioner distributed dollar_figure to the esot and the esot used the dollar_figure to repay a like amount of the borrowings in connection with that repayment the esot allocated dollar_figure of petitioner’s common_stock to the accounts of the esop participants dollar_figure of that allocation went to dr hollen’s account petitioner retained stephen thielking thielking as the esop’s accountant thielking is a certified_public_accountant and he appraised the stock held by the esot in and on date the esop was amended effective as of that date on date petitioner requested a determination from the commissioner as to the qualified status of the esop as amended in petitioner withdrew that request on date on date the commissioner issued a final nonqualification letter which underlies this proceeding discussion sec_7476 authorizes this court to render the requested declaratory_judgment subject_to the limitations of sec_7476 neither party argues that any of those limitations is not met and we are satisfied that we have jurisdiction over the petition see generally 81_tc_976 discussing this court’s jurisdiction in the setting of a declaratory_judgment case such as this respondent determined that the esop and the esot failed to qualify under sec_401 and sec_501 respectively because the esop was not timely amended to include provisions required by sec_402 sec_414 q and u and c the esop failed to follow the vesting schedule required by sec_411 the esop failed to use an independent_appraiser to appraise employer_securities as required by sec_401 and the beneficiary account of dr hollen exceeded the allowable_amount of annual_additions for the plan_year respondent’s determination is presumed to be correct and the burden_of_proof is on petitioner see rule a welch v 3in certain cases sec_7491 places the burden_of_proof on the commissioner with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any federal income or estate_tax we need not decide whether sec_7491 continued helvering 290_us_111 to prevail petitioner must prove that respondent abused his discretion under this standard petitioner must persuade the court that respondent’s determination was unreasonable arbitrary or capricious see 92_tc_641 petitioner has failed to do so sec_401 lists requirements which must be met in order for a_trust to be considered a qualified_trust entitled to preferential tax treatment under sec_501 see generally ronald r pawlak p c v commissioner tcmemo_1995_7 discussing the types of preferential tax treatment under sec_501 in addition the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_875 requires that the plan be in writing see also sec_1_401-1 income_tax regs congress established the writing requirement so that every employee may on examining the plan document determine exactly what his or her rights and obligations are under the plan and who is responsible for operating the plan see 514_us_73 h conf rept pincite continued applies to declaratory_judgment actions such as this this is because sec_7491 is not applicable where as here the taxpayer makes no argument as to the applicability of the section and fails to show that the prerequisites for its applicability have been met 1974_3_cb_415 with these basic principles in mind we turn to analyzing respondent’s determination as to the esop’s qualification under sec_401 we do not specifically discuss the qualification of the esot under sec_501 because the exemption of the esot under sec_501 follows from the qualification of the esop under sec_401 see ronald r pawlak p c v commissioner supra disqualifying reason esop not properly amended the small_business job protection act of publaw_104_188 110_stat_1755 and the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 amended the plan qualification requirements under sec_402 eligible rollover distributions n c definition of employee_leasing q definition of highly_compensated_employee u special rules for veterans and c d participants’ compensation respondent determined that the esop did not qualify under sec_401 because it was not timely amended to reflect these laws petitioner did not amend the esop in accordance with the effective dates set forth in the referenced statutes all the same the esop may retroactively qualify under sec_401 if remedial amendments were made during the remedial_amendment_period described in sec_1_401_b_-1 income_tax regs that section provides that a plan such as the esop may qualify retroactively if on or before the last day of the remedial_amendment_period with respect to such disqualifying provision all provisions of the plan which are necessary to satisfy all requirements of sec_401 sec_403 or sec_405 are in effect and have been made effective for all purposes for the whole of such period sec_1_401_b_-1 income_tax regs for this purpose the last day of the remedial_amendment_period is determined by reference to sec_1_401_b_-1 income_tax regs in accordance with that section and with revproc_2001_55 2001_2_cb_552 the last day of the remedial_amendment_period at issue was date the chart below shows the effective dates for sec_402 sec_414 q and u and c d the dates on which the esop adopted its related amendments and the dates on which the esop made each of those amendments effective required amendment amendment effective adopted effective section date date date c c date date date n c date date date q date date date u date date date c d date date date 4the remedial_amendment_period extension provision of sec_1_401_b_-1 income_tax regs does not apply because petitioner requested the determination_letter on date after the remedial_amendment_period expired although the esop adopted its amendments on date before the expiration of the remedial_amendment_period the amendment failed to make the provisions effective as of the required effective dates the esop is therefore not qualified under sec_401 because the required provisions failed to be effective for the whole of the remedial_amendment_period see sec_1_401_b_-1 income_tax regs see also ronald r pawlak p c v commissioner supra disqualifying reason certain plan participants not credited according to vesting schedule sec_401 requires that the esop satisfy the vesting requirements of sec_411 sec_411 provides for a vesting schedule whereby an employee vests in plan benefits over a period of years pro_rata the esop’s plan document reflects the vesting schedule required_by_law but the esop in operation did not follow that schedule the following chart shows the vesting percentages reflected in the esop’s records compared with those required under sec_411 vesting percentage vesting percentage employee per plan records required under sec_411 ann tarr -0- susan be sec_40 jodi robinson -0- cynthia dunn -0- kerry newland -0- sarah wheeter -0- 5petitioner claims that any required corrections have been made but the record does not substantiate this claim the esop fails to qualify under sec_401 because it did not properly vest in operation in accordance with the schedule required by the plan see sec_1_401-1 income_tax regs stating that the law is concerned not only with the form of a plan but also with its effects in operation see also 82_tc_869 stating that the operation of the trust is as relevant as its terms 67_tc_167 holding to the same effect petitioner offers no explanation as to why the vesting_schedules on the esop’s books did not properly reflect the provisions of the plan document’s vesting schedule moreover petitioner declined respondent’s offer to participate in a closing_agreement program cap which would allow for retroactive compliance because the esop was not operationally in compliance we hold that it failed the requirements of sec_411 and hence sec_401 disqualifying reason esop failed to use independent_appraiser petitioner asserts that thielking was a permissible appraiser of the esot’s stock in petitioner we hold otherwise sec_401 provides that all employer_securities which are not readily_tradable on an established_securities_market must be valued by an independent_appraiser since petitioner’s stock is not traded on an established_securities_market an independent_appraiser had to value the esot’s holdings of that stock as relevant here an independent_appraiser means a qualified_appraiser as defined by sec_1_170a-13 income_tax regs the esop fails at least two requirements of that section first sec_1_170a-13 income_tax regs requires that the appraisal_summary contain a declaration that the individual holds himself out to the public as an appraiser the appraisal letters covering the through plan years state that the undersigned holds himself out to be an appraiser however there is no signature below that statement on any of the letters there is an unsigned line for a signature with the word appraiser typed below second sec_1_170a-13 and i b income_tax regs requires that the qualified_appraiser who signs the appraisal must list his or her background experience education and membership if any in professional appraisal associations the appraisal here is not signed and the appraisal_summary does not list the referenced information we conclude that the esot’s holdings of petitioner’s stock were not valued by a qualified_appraiser and that the esop therefore fails the requirements of sec_401 and hence sec_401 petitioner does not assert that the substantial compliance doctrine applies see 100_tc_32 disqualifying reason excess annual_additions allocated to dr hollen sec_401 provides that a_trust is not qualified if the plan provides for benefits or contributions which exceed the limitations of sec_415 for the plan_year a participant’s annual_additions were limited to the lesser_of dollar_figure or percent of the participant’s_compensation see sec_415 the parties dispute whether respondent properly recharacterized dollar_figure of the dollar_figure dividend paid to the esop as an annual_addition subject_to the limitations of sec_415 the term annual_addition includes employer contributions employee contributions and forfeitures see sec_415 the term generally does not include a dividend on employer stock distributed to an employee_stock_ownership_plan which uses the distributed proceeds to pay interest and principal on an employer_securities acquisition loan see id see also sec_404 sec_1 b income_tax regs however recognizes that certain transfers to such a plan although not labeled as a contribution or forfeiture may in fact be an annual_addition to combat such abuse sec_1 b i income_tax regs allows the commissioner in an appropriate case considering all of the facts and circumstances to treat transactions between the plan and the employee or certain allocations to participants’ accounts as giving rise to annual_additions respondent treated dollar_figure of the dollar_figure dividend as such an annual_addition to dr hollen’s account we review that determination for abuse_of_discretion and we find none dr hollen was the primary beneficiary of the dollar_figure dividend distributed to the esot and of the esot’s use of those proceeds to repay a like amount of the borrowings obtained to purchase the stock of petitioner that repayment was of funds borrowed by the esot to buy dollar_figure of common_stock held by the esot approximately percent of which was allocated to the account of dr hollen the effect of the financing which was proximate to the distribution was to provide petitioner with a deduction for the principal payments on the loans see sec_404 without any corresponding income_recognition by either petitioner or the esot this in turn increased the value of the stock held by the esot primarily to dr hollen’s benefit by the value of the income_tax savings given these facts we do not believe that respondent abused his discretion when he recharacterized the dollar_figure in earnings allocated to dr hollen as an annual_addition see steel balls inc v commissioner tcmemo_1995_266 affd without published opinion 89_f3d_841 8th cir we conclude that the esop failed the requirement of sec_401 for the plan_year because dr hollen’s esot account received an annual_addition in excess of the limitations of sec_415 because the esop never took any_action to correct this failure the esop also was not qualified in plan years after that date see clendenen v commissioner tcmemo_2003_32 affd 345_f3d_568 8th cir see also 92_tc_1173 stating that corrective action of the sort set forth in the regulations is a prerequisite to requalification of a_trust following a violation of sec_415 petitioner had the opportunity to correct this failure through the cap but chose not to do so we hold that the esop is disqualified for and for all subsequent plan years conclusion we sustain respondent’s determination that the esop and esot were disqualified for the plan_year and for all plan years thereafter we have considered all arguments made by petitioner for holdings contrary to those expressed herein and reject these arguments not discussed herein as irrelevant or without merit accordingly decision will be entered for respondent 6we uphold respondent’s determination that the esop was disqualified for the and plan years because there is no plan document in the record for those years
